DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-21 are rejected as being indefinite as the claims are incomplete. Claim 1 recites “the electromagnet array generates bias magnetic fields having different patterns when the wound coils are energized differently”. However, there is no recitation of an element or component within the claim which is capable of generating the recited bias magnetic fields by energizing the wound coils. Therefore, the claims are indefinite and incomplete for failing to provide the proper structure to produce the desired currents.
Claims 2-21 are rejected as they fail to correct the issues of claim 1 from which they depend.
Claim 2-5 are further rejected as being indefinite as each claim recites “the electromagnetic array generates a bias magnetic field” without providing an element or component which is capable of generating the recited bias magnetic field by providing the proper current to the wound coils around the magnetic cores.
Claim 6 is further rejected as being indefinite as the claim recites “the wound coils … are energizable” in one manner or another without providing an element or component which is capable of generating the required current to produce the recited energization of the wound coils.
Claims 9-11 are further rejected as being indefinite as claims 9 and 10 recite “when the wound coil of the electromagnet is energized with an electric current of one polarity” and “when 
Claims 12-14 are further rejected as being indefinite as claim 12 recites “when the wound coil of the electromagnet is energized with an electric current of one polarity” and “when the wound coil of the electromagnet is energized with an electric current of an opposite polarity” without providing an element or component which is capable of changing the polarity of the current applied to the recited wound coil. Claims 13 and claim 14 are rejected as they fail to correct the problems of claim 12 from which they depends.
Claims 15-16 are further rejected as being indefinite as claim 12 recites “when the wound coil of the electromagnet is energized with an electric current of one polarity” and “when the wound coil of the electromagnet is energized with an electric current of an opposite polarity” without providing an element or component which is capable of changing the polarity of the current applied to the recited wound coil. Claim 16 is rejected as it fails to correct the problems of claim 15 from which they depends.
Claims 17-19 are further rejected as being indefinite as each claim recites generating “a bias magnetic field having a first pattern” and generating a “bias magnetic field having a second pattern” without providing an element or component which is capable of producing the recited patterns by changing the current applied to the wound coils of the electromagnet array.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 11, 13, 14, and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4, 11, 13, 14 and 16-18 are rejected as not being .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flora et al. (US 2006/0027022 A1) (hereafter Flora).
With regards to claim 1, Flora discloses an electro-magnetic acoustic transducer (EMAT) (Fig. 5) comprising: an electromagnet array (19) having a plurality of electromagnets (Fig. 5), each electromagnet including a magnetic core (21, paragraphs [0036 – [0038]) and a wound coil (conductors 22 and 23) wrapped around the magnetic core (Fig. 5); and wherein the electromagnet array generates bias magnetic fields having different patterns when the wound coils are energized differently (inherent, known in the art that energizing the coils differently produces a different bias magnetic field, paragraphs [0036 – [0038].)
With regards to claim 2, the EMAT (Fig. 5) of Flora is fully capable of generating a bias magnetic field having a given pattern when the wound coils are energized in a given manner and generating a bias magnetic field having a different pattern when the wound coils are energized in a different manner as the two bias coils (22 and 23) can be individually controlled to produce the desired bias. Furthermore, the  energizing of the wound coils does not require Flora is fully capable of generating the recited bias magnetic fields and ultrasonic waves.
With regards to claim 3, the EMAT (Fig. 5) of Flora is fully capable of generating a bias magnetic field having a given pattern when at least one of the wound coils is energized with a positive electric current and generating a bias magnetic field having a different pattern when the at least one of the wound coils is energized with a negative electric current as the two bias coils (22 and 23) can be individually controlled to produce the desired bias. Furthermore, the  energizing of the wound coils does not require any particular means or element as the claim merely recites the act of energizing them. Therefore, the system disclosed by Flora is fully capable of generating the recited bias magnetic fields and ultrasonic waves.
With regards to claim 4, the EMAT (Fig. 5) of Flora includes the electromagnet array generating a bias magnetic field having a first pattern, for the EMAT to transmit a first type of ultrasonic wave, when (i) the wound coils of a first set of the electromagnets are energized with a negative electric current and (ii) the wound coils of a second set of the electromagnets are energized with a positive electric current (coils 22 and 23 are capable of being energized in differing directions, paragraphs [0036] – [0038]); and the electromagnet array generating a bias magnetic field having a second pattern, for the EMAT to transmit a second type of ultrasonic wave (inherent, changing the magnet bias by changing the current through the coils 22 and 23 would change the type of ultrasonic wave generated, paragraphs [0036] – [0038]), when (i) the wound coils of a third set of the electromagnets are energized with a negative electric current and (ii) the wound coils of a fourth set of the electromagnets are energized with a positive electric current (coils 22 and 23 can be reversed such that the “first set” becomes the “third set” and the “second set” becomes the “fourth set” of electromagnets, Fig. 5, paragraphs [0036] – [0038]). Furthermore, the  energizing of the wound coils does not require any particular means or element as the claim merely recites the act of energizing them. Therefore, the system disclosed by Flora is fully capable of generating the recited bias magnetic fields and ultrasonic waves.
With regards to claim 5, Flora clearly discloses the electromagnets being arranged in rows (Fig. 5); the electromagnet array being fully capable of generating a bias magnetic field having a first pattern when the wound coil of each electromagnet (i) in each odd row is energized with an electric current of one polarity and (ii) in each even row is energized with an electric current of an opposite polarity; and the electromagnet array generating a bias magnetic field having a second pattern when the wound coil of each electromagnet in each row is Flora is fully capable of generating the recited bias magnetic fields and ultrasonic waves.
With regards to claim 6, Flora clearly discloses the electromagnets have poles (Fig. 5); and the EMAT of Flora being fully capable of the wound coils (22, 23) of the disclosed electromagnets (21) being energizable in one manner such that the poles have a checkerboard magnetic polarization pattern for the EMAT to transmit a corresponding first type of ultrasonic wave (as coils 22 and 23 surround alternating electromagnets, they can be energized to produce the desired pattern); and the wound coils of the electromagnets being energizable in another manner such that the poles have a non-checkerboard magnetic polarization pattern for the EMAT to transmit a corresponding second type of ultrasonic wave (as coils 22 and 23 surround alternating electromagnets, they can be energized to produce the desired pattern). Furthermore, the  energizing of the wound coils does not require any particular means or element as the claim merely recites the act of energizing them. Therefore, the system disclosed by Flora is fully capable of generating the recited bias magnetic fields and ultrasonic waves.
With regards to claim 8, the EMAT of Flora inherently includes the magnetic cores of the electromagnets include first and second poles facing different planes as the magnetic cores are attached to the flexible hydrocarbon containing material (Fig. 4 and Fig. 5, paragraphs [0036] – [0038]).
With regards to claim 17, the EMAT of Flora is fully capable of having the electromagnet array (Fig. 5) generate in a first space a bias magnetic field having a first pattern as the coils 22 and 23 are separately controlled, for the EMAT to transmit a given type of ultrasonic wave from a first location of the electromagnet array (paragraphs [0036] – [0038]), when the wound coils of the electromagnets at the first location of the electromagnet array are energized in a given manner (inherent in the use of the two different coils) and generating in a second space a bias magnetic field having a second pattern (coils 22 and 23 are separately controlled), for the EMAT to transmit the given type of ultrasonic wave from a second location of the electromagnet array, when the wound coils of the electromagnets at the second location of the electromagnet array are energized in a given manner (inherent in the use of the two different coils 22 and 23 which are independently controlled, paragraphs [0036] – [0038]). Furthermore, the  energizing of the Flora is fully capable of generating the recited bias magnetic fields and ultrasonic waves.
With regards to claim 18, the EMAT of Flora is fully capable of the electromagnet array (19, Fig. 5) (i) generating a bias magnetic field having a first pattern, for the EMAT to transmit a given type of ultrasonic wave having a beam width from a first location of the electromagnet array, when a given amount of the wound coils of the electromagnets at the first location of the electromagnet array are energized in a given manner (the separately controlled coils 22 and 23 would allow for this feature to be generated) and (ii) generating a bias magnetic field having the first pattern, for the EMAT to transmit the given type of ultrasonic wave having a smaller beam width from the first location of the electromagnet array, when less than the given amount of the wound coils of the electromagnets at the first location of the electromagnet array are energized in the given manner (the separately controlled coils 22 and 23 would allow for this feature to be generated, paragraphs [0036] – [0039]). Furthermore, the  energizing of the wound coils does not require any particular means or element as the claim merely recites the act of energizing them. Therefore, the system disclosed by Flora is fully capable of generating the recited bias magnetic fields and ultrasonic waves.
With regards to claim 19, EMAT of Flora is fully capable of having the electromagnet array (i) generating a bias magnetic field having a first pattern, for the EMAT to transmit a given type of ultrasonic wave with a given wavelength, when the wound coils of the electromagnets are energized a certain way (the separately controlled coils 22 and 23 would allow for this feature to be generated) and (ii) generates a bias magnetic field having the first pattern, for the EMAT to transmit the given type of ultrasonic wave with a larger wavelength, when the would coils of the electromagnets are energized in another certain way (the separately controlled coils 22 and 23 would allow for this feature to be generated). Furthermore, the  energizing of the wound coils does not require any particular means or element as the claim merely recites the act of energizing them. Therefore, the system disclosed by Flora is fully capable of generating the recited bias magnetic fields and ultrasonic waves.
With regards to claim 20, Flora discloses the magnetic cores (21) of the electromagnets include poles having rectangular or square footprints in Fig. 5.
With regards to claim 21, Flora discloses the magnetic cores (21) of the electromagnets include poles which either conform to a curvature of a non-planar surface or form an arc segment conforming to a curvature of a non-planar surface (inherent in the use of the flexible hydrocarbon containing material, Fig. 4).

Claim(s) 1-3, 5, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al. (US 2008/0160639 A1) (hereafter Su).
With regards to claim 1, Su discloses an electro-magnetic acoustic transducer (EMAT) (Figures, abstract) comprising: an electromagnet array (Fig. 7) having a plurality of electromagnets (Fig. 7), each electromagnet including a magnetic core (Fe core, paragraph [0130]) and a wound coil (planar coils, Fig. 7 and 8, paragraphs [0126] – [0132]) wrapped around the magnetic core (Fig. 7 and 8); and wherein the electromagnet array (Fig. 7) generates bias magnetic fields having different patterns when the wound coils are energized differently (paragraphs [0127] and [0130], each coil is individually controlled).
With regards to claim 2, the electromagnetic array (Fig. 7) of Su generating a bias magnetic field having a given pattern when the wound coils are energized in a given manner and generating a bias magnetic field having a different pattern when the wound coils are energized in a different manner (coils individually energized to produce any desired pattern, with the patterns designed to move particles through the flow mechanism, paragraphs [0126] – [0131], especially paragraph [0131]).
With regards to claim 3, Su discloses the electromagnet array (Fig. 7 and 8) generating a bias magnetic field having a given pattern when at least one of the wound coils is energized with a positive electric current and generating a bias magnetic field having a different pattern when the at least one of the wound coils is energized with a negative electric current (coils individually energized to produce any desired pattern, with the patterns designed to move particles through the flow mechanism, including reversing the flow of the current, paragraphs [0126] – [0131], especially paragraph [0131]).
With regards to claim 5, Su discloses the electromagnets being arranged in rows (Fig. 7) and the EMAT of SU is fully capable of the electromagnet array generating a bias magnetic field having a first pattern when the wound coil of each electromagnet (i) in each odd row is energized with an electric current of one polarity and (ii) in each even row is energized with an electric current of an opposite polarity; and generating a bias magnetic field having a second pattern when the wound coil of each electromagnet in each row is energized with an electric current of the one polarity as the coils are individually controlled as to activation, direction, etc. (coils individually energized to produce any desired pattern, with the patterns designed to move particles through the flow mechanism, including reversing the flow of the current, paragraphs [0126] – [0131], especially paragraph [0131]).
Su inherently include first and second poles facing different planes (inherent in the use of the straight cores shown in Fig. 7).
With regards to claim 9, the magnetic cores of the electromagnets of Su inherently include first and second poles (Fig. 7, inherent in the magnetic properties of the cores); the first and second poles of each electromagnet have north and south magnetic polarizations (inherent in the magnetic properties of the core), respectively, when the wound coil of the electromagnet is energized with an electric current of one polarity; and the first and second poles of each electromagnet have south and north magnetic polarizations, respectively, when the wound coil of the electromagnet is energized with an electric current of an opposite polarity (inherent in the individual energization of the coils, paragraphs [0126] – [0131], especially paragraph [0131]).

Allowable Subject Matter
Claims 7, 10, 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 11, 13-14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph,  and the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 7, the prior art of record fails to teach and/or suggest an electro-magnetic acoustic transducer comprising, in combination with the other recited elements, an electromagnetic array having a plurality of electromagnets, each electromagnet having a U-shaped magnetic core including first and second poles facing a common plane and a wound coil wrapped around the magnetic core, the electromagnetic array generating bias magnetic fields having different patterns when the wound coils are energized differently.
With regards to claim 10, the prior art of record fails to teach and/or suggest an electro-magnetic acoustic transducer comprising, in combination with the other recited elements, the magnetic cores of the electromagnets include first and second poles, the first and second poles of each electromagnet are adjacently positioned in the row of the electromagnet; the first and second poles of each electromagnet have north and south magnetic polarizations, respectively, when the wound coil of the electromagnet is energized with an electric current of one polarity 
With regards to claim 12, the prior art of record fails to teach and/or suggest an electro-magnetic acoustic transducer comprising, in combination with the other recited elements, the first and second ones of the electromagnets being arranged in rows across columns; the magnetic cores of the electromagnets include first and second poles; the first and second poles of the first electromagnet in each row are adjacently positioned in the row of the first electromagnet in a first one of the columns, and the first and second poles of the second electromagnet in each row are adjacently positioned in the row of the second electromagnet in a second one of the columns; the first and second poles of each electromagnet have north and south magnetic polarizations, respectively, when the wound coil of the electromagnet is energized with an electric current of one polarity and have south and north magnetic polarizations, respectively, when the wound coil is energized with an electric current of an opposite polarity; the first electrical coil is placed relative to the electromagnet array such that (i) a first leg of the first electrical coil extends over the rows across the first poles of the electromagnets in the first one of the columns and (ii) a second leg of the first electrical coil extends over the rows across the second poles of the electromagnets in the first one of the columns; and the second electrical coil is placed relative to the electromagnet array such that (i) a first leg of the second electrical coil extends over the rows across the first poles of the electromagnets in the second one of the columns and (ii) a second leg of the second electrical coil extends over the rows across the second poles of the electromagnets in the second one of the columns.
With regards to claim 15, the prior art of record fails to teach and/or suggest an electro-magnetic acoustic transducer comprising, in combination with the other recited elements, an electrical coil having first and second coil segments; wherein first and second ones of the electromagnets are arranged in rows across columns; the magnetic cores of the electromagnets include first and second poles; the first and second poles of the first electromagnet in each row are adjacently positioned in the row of the first electromagnet in a first one of the columns, and the first and second poles of the second electromagnet in each row are adjacently positioned in the row of the second electromagnet in a second one of the columns; the first and second poles of each electromagnet have north and south magnetic polarizations, respectively, when the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kleesattel (US 3,697,867) discloses a vibration sensor.
Sato et al. (JP 2010-237903 A) discloses a piping inspection apparatus which utilizes an electromagnetic array.
Catalan (US 2016/0225507 A1) discloses a Halbach array of electromagnets with substantially contiguous vertical and horizontal cores.
Bondurant et al. (US 2017/0299554 A1) discloses a combined electromagnetic acoustic transducer (EMAT) and electro permanent magnets (EPMS) for bias field control.
Ren et al. (US 2019/0094184 A1) discloses an electro-magnetic acoustic transducer (EMAT) for both Lamb and Shear-Horizontal wave transduction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855